Citation Nr: 1752439	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-18 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Los Angeles, California. 

This case was most recently before the Board in November 2016, when the Board remanded the issue for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this claim for, in pertinent part, a VA medical examination and opinion.  Specifically, the Board noted that the record contained audiograms from the County of Los Angeles Public Works between July 1975 and June 2007 that indicated changes in the Veteran's puretone thresholds.  The Board also noted that audiograms dated in July 2004, June 2005, and June 2006 revealed hearing loss for VA purposes in the Veteran's left ear.  

The Veteran underwent a VA examination in January 2017.  Testing did not show current hearing loss for VA purposes, but the examiner found that there had been a threshold shift and that current disability was related to in-service noise exposure.  Upon examination, the examiner stated that it was not possible to provide an opinion with respect to the aforementioned audiograms dated in 2004, 2005, and 2006, as they were not available for review.  As the reports of the audiogram are included in the virtual claims file, the Board is required to insure compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Ask the audiologist who performed the January 2017 VA examination, to review the record, including the audiograms reported by the Los Angeles County Public Works Department.  In the electronic record these have the subject line "LA Public Works Audiograms."

If the audiologist who performed the prior examination is unavailable, another audiologist or physician may provide the needed opinion.

The examiner should specifically address whether the audiograms from the County of Los Angeles Public Works dated from July 2004 to April 2007 show hearing loss for VA purposes in the Veteran's left ear.  

If they do show such hearing loss disability, did the hearing loss resolve or were the findings erroneous?

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  If the benefits sought on appeal are not fully granted provide a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




